Name: Commission Regulation (EEC) No 2498/81 of 27 August 1981 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/ 12 Official Journal of the European Communities 28 . 8 . 81 COMMISSION REGULATION (EEC) No 2498/81 of 27 August 1981 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission , that the levies should be altered to the amounts set out in the Annex hereto , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 926/81 (3), as last amended by Regulation (EEC) No 2153/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 926/81 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980, p . 1 . I 1) OJ No L 90, 4 . 4 . 1981 , p . 26 . (3) OJ No L 93 , 6 . 4 . 1981 , p . 38 . 4 OJ No L 210, 30 . 7 . 1981 , p . 25 . 28 . 8 . 81 Official Journal of the European Communities No L 245/ 13 ANNEX to the Commission Regulation of 27 August 1981 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT Week No 23 Week No 24 Week No 25 Week No 26 heading from 7 to 13 from 14 to 20 from 21 to 27 from 28 September to No September 1981 (') September 1981 (') September 1981 (') 4 October 1981 (') 02.01 A IV b) 1 62-288 59-850 57-038 55-440 2 43-602 41-895 39-927 38-808 3 68-517 65-835 62-742 60-984 4 80-974 77-805 74-149 72-072 5 aa) 80-974 77-805 74-149 72-072 bb) 113-364 108-927 103-809 100-901 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in the voluntary restraint agreements or those laid down in Commission Regulations (EEC) No 3379/80 , (EEC) No 3380/80 , as amended by Regulation (EEC) No 1063/81 , (EEC) No 3349/80 , (EEC) No 644/81 , (EEC) No 1758 /81 and (EEC) No 1102/81 .